Title: From James Madison to Lafayette, 1 November 1810
From: Madison, James
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


My dear SirWashington Novr. 1. 1810
I have recd. yours of the 25. Augst: I am glad that you were so near being put in possession of your Patents sent by Mr. Parish. I learn from Mr. Duplantier, that he has made two additional locations, for which I hope ere long to be able to obtain & forward the patents. The residue will be located, if possible near N. Orleans. But I dare not authorize a reliance on the prospect. Besides the uncertainty of finding unincumbered land, it may become necessary, in order to effectuate a location there under the circumstances of the case, to resort to the interposition of Congs; and you know the delicate nature of such a resort, especially considering the intrinsic value of the grant already secured, and the exaggerated use that wd. be made of it, by opponents. I can only say therefore that I shall continue to do the best for you possible; and that I most anxiously wish that you may be able to turn what has been done by Mr. Duplantier, to your effectual aid. I understand that his locations have been judiciously made; and may be expected to rise fast & far above their present market price, which is itself a solid basis for a pecuniary operation, with those who annex no other condition to friendly arrangements.
You will find that the revocation of the French decrees, has been followed by the proclamation, provided for, by the Act of Congs. I hope the spirit which dictated this measure to the F. Cabinet, will produce other fruits, of a similar tendency to renew confidence & good will between the two Countries. Accept My dear Sir of my great esteem & affectionate salutations
James Madison
